EXHIBIT 10(xxi)

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

FOR EMPLOYEES OF THE BOEING COMPANY

(As Amended and Restated on June 30, 2003)

 

SECTION 1. PURPOSE OF THE PLAN.

 

The Supplemental Executive Retirement Plan for Employees of The Boeing Company
is effective January 1, 1999. Its purpose is to provide retirement benefits to
supplement the benefits provided by the Pension Value Plan, for a select group
of management or highly compensated employees of The Boeing Company and its
Affiliates or Subsidiaries who are participants in the Pension Value Plan. It is
also designed to provide restoration and excess benefits to eligible employees
of The Boeing Company and its Affiliates or Subsidiaries who are participants in
the Pension Value Plan.

 

The adoption of the Plan is not intended to result in any duplication of
benefits by awarding additional benefits for any period of service with the
Company for which the participant is otherwise entitled to benefits under
another non-qualified plan. The Committee will have sole and absolute discretion
in determining whether an adjustment in benefits under this Plan is necessary to
prevent a prohibited duplication of benefits.

 

SECTION 2. DEFINITIONS.

 

Except as otherwise specified in this Section, capitalized terms have the same
meaning as provided for those terms under the Pension Value Plan.

 

Committee – means the Employee Benefit Plans Committee.

 

Company – means The Boeing Company, its successors in interest, and its
Affiliates and Subsidiaries.

 

Compensation – means annualized base rate of pay.

 

Final Average Pay – means the greater of the following:

 

  (a)  

the highest five completed consecutive calendar years of Compensation divided by
five, or

 

  (b)  

the daily Compensation received during the last 1,825 days before the
participant’s Termination of Employment, divided by 1,825 and multiplied by 365
or, if a participant has less than 1,825 days between his or her Employment
Commencement Date and his or her Termination of Employment, the Compensation
received during that period divided by the number of days in that period and
multiplied by 365.

 

For purposes of computing Final Average Pay, periods during an Authorized Period
of Absence will be included as if the participant was compensated at the rate of
pay he or

 

- 1 -



--------------------------------------------------------------------------------

she was receiving immediately before the Authorized Period of Absence, and
February 29 and March 1 of any leap year shall be treated as one day.

 

Final Average Incentive Pay – means the sum of the highest five consecutive
awards (or if five awards have not been made during the five year averaging
period, all the awards) made under the Incentive Compensation Plan (including
amounts awarded instead of cash and amounts not yet vested, but not including
any accrued awards not yet made or awards made after the month in which a
Termination of Employment occurs), divided by five.

 

Frozen Benefit – has the meaning given in Section 3.H.3.

 

Heritage Boeing Participant – means a participant who has a Heritage Benefit
from The Boeing Company Employee Retirement Plan.

 

Heritage MDC Participant – means a participant who has a Heritage Benefit from
the Employee Retirement Income Plan of McDonnell Douglas Corporation, Salaried
Plan.

 

Heritage BNA Participant – means a participant who has a Heritage Benefit from
the Boeing North American Retirement Plan.

 

Incentive Compensation Plan – means the Incentive Compensation Plan for Officers
and Employees of The Boeing Company and Subsidiaries.

 

Offset Benefit – has the meaning given in Section 3.B.

 

PVP or Pension Value Plan – means The Pension Value Plan for Employees of The
Boeing Company, The Boeing Company Pension Value Plan for Heritage MDC Employees
and The Boeing Company Pension Value Plan, as amended from time to time.

 

Plan – means the Supplemental Executive Retirement Plan for Employees of The
Boeing Company as herein set forth, together with any amendments that may be
adopted.

 

Retirement Date – means the Retirement Date as defined in the PVP, or the Vested
Termination Commencement Date.

 

Restoration and Excess Benefit – means the benefits provided by Section 4 of
this Plan.

 

Supplemental Benefit – means the benefits provided by Section 3 of this Plan.

 

Target Benefit – has the meaning given in Section 3.B.

 

Total Average Compensation – means Final Average Pay plus Final Average
Incentive Pay, with the result divided by twelve. Total Average Compensation for
a participant who ceased to be on the E-series payroll before January I, 1999
will be determined as of January 1, 1999. Total Average Compensation for a
participant who ceases to be on the E-series payroll on or after January 1, 1999
will be determined as of the date the participant first ceases to be on the
E-series payroll.

 

- 2 -



--------------------------------------------------------------------------------

SECTION 3. THE SUPPLEMENTAL BENEFIT.

 

  A.  

Eligibility and Participation.

 

An Employee will be eligible for the Supplemental Benefit if the Employee either
(1) is on the E-series payroll on or after January 1, 1999, or (2) was a
participant in the Supplemental Retirement Plan for Executives of The Boeing
Company as of December 31, 1998 and as of January 1, 1999 was (a) on an
Authorized Period of Absence from the E-Series payroll, (b) on a layoff
(bridging period) from the E-series payroll that began on or after January 1,
1996, or (c) on the management payroll but had been on the E-series payroll for
some period on or after January 1, 1989.

 

An Employee who retires on January 1, 1999 is not eligible to participate in the
Plan.

 

An Employee eligible to participate in the Plan will become a participant on the
later of (1) the date the Employee satisfies the eligibility conditions or (2)
the date the Employee becomes a participant in the PVP.

 

If a participant remains actively employed by the Company, but is no longer on
the E-series payroll, the Target Benefit will remain frozen as of the later of
January 1, 1999 or the date the participant was removed from the E-series
payroll.

 

  B.  

Amount of Supplemental Benefit.

 

Except as otherwise provided in Section H, the Supplemental Benefit payable to a
participant retiring at his or her Normal Retirement Date is a monthly amount
equal to (1) minus (2) below, provided that the monthly Supplemental Benefit
shall not be less than zero.

 

  (1)  

the greater of the following:

 

(a) the Target Benefit – a monthly amount equal to 1.6% multiplied by the
participant’s Benefit Service multiplied by the participant’s Total Average
Compensation, less any reduction required by Section 3.H.4., or

 

(b) the Frozen Benefit, as described in Section 3.H.3., if applicable,

 

provided, however, that the amount determined under this Section 3.B.(1) shall
not exceed the participant’s Compensation at Termination of Employment divided
by twelve.

 

  (2)  

the Offset Benefit – a monthly amount equal to the benefits payable to or on
account of the participant under the PVP without regard to the limits provided
under Code Sections 415 and 401(a)(17), adjusted to reflect payment at the
participant’s Retirement Date as a Single Life Annuity according to the
provisions of the PVP.

 

- 3 -



--------------------------------------------------------------------------------

If the participant retires after his or her Normal Retirement Date, calculation
of the Target Benefit will include Compensation and Benefit Service attained
before and after the Normal Retirement Date, and the Offset Benefit will be
adjusted to reflect the late retirement according to the provisions of the PVP.

 

  C.  

Early Retirement Benefits and Vested Retirement Benefits.

 

Subject to the reductions described below, a participant will be entitled to
retire and commence benefits before his or her Normal Retirement Date in
accordance with the provisions of the PVP governing early retirement benefits
and vested retirement benefits.

 

If the participant retires directly from active employment with the Company and
commences benefits before his or her Normal Retirement Date, the Target Benefit
will be reduced by  1/4% for each month that the participant’s Retirement Date
precedes the participant’s sixty-second birthday. The Offset Benefit will be
adjusted to reflect the early retirement according to the provisions of the PVP.

 

If the participant terminates employment with a vested Supplemental Benefit and
commences benefits before his or her Normal Retirement Date, the Target Benefit
will be reduced by  1/2% for each month that the participant’s benefit
commencement date precedes the participant’s sixty-fifth birthday. The Offset
Benefit will be adjusted to reflect the participant’s early commencement of
benefits according to the provisions of the PVP.

 

  D.  

Disability Retirement Benefits.

 

A participant who is on an approved medical leave of absence on or before April
1, 2003 and who otherwise meets the eligibility requirements for a Disability
Retirement Date under the PVP on or before December 1, 2004 will be entitled to
a disability retirement benefit equal to his unreduced Supplemental Benefit in
accordance with the provisions of the PVP governing disability retirement
benefits. The participant will receive the disability retirement benefit under
this Plan when and only when the participant receives disability retirement
benefits under the PVP.

 

  E.  

Vesting and Forfeiture.

 

No Supplemental Benefit shall be payable to a participant until such participant
is vested in such Supplemental Benefit. A participant will vest 100% in his
Supplemental Benefit at the later of the following: (1) the date the participant
vests 100% in retirement benefits provided under the PVP, or (2) the date the
participant has been on the E-series payroll for a period of 36 consecutive
months. For these purposes, an Authorized Period of Absence from the E-series
payroll will count as a period on the E-series payroll.

 

Any Participant who is on the E-series payroll on January 1, 1999 or was a
participant in the Supplemental Retirement Plan for Executives of The Boeing
Company as of December 31, 1998, will be 100% vested in his or her Supplemental
Benefit if he or she is vested in his or her benefits under the PVP. A
participant will also be 100% vested if he or she dies before benefits

 

- 4 -



--------------------------------------------------------------------------------

commence with a surviving spouse or becomes eligible for a disability retirement
benefit, but only if he or she has vested in his or her benefits under the PVP.

 

If a participant retires or terminates employment before vesting in the
Supplemental Benefit, the participant will forfeit all rights to a Supplemental
Benefit. For purposes of aggregating service upon rehire or return from layoff,
the rules of the PVP will apply, provided that service before and after a
Severance from Service Date will not be aggregated for purposes of determining
the 36 consecutive months on the E-series payroll.

 

The Committee may determine, in its sole discretion, that a participant will
forfeit any part or all of his or her Supplemental Benefit (whether or not
vested) in either of the following circumstances:

 

  (1)  

the participant is convicted of a felony involving theft, fraud, embezzlement,
or other similar unlawful acts committed against the Company or against the
Company’s interests; or

 

  (2)  

the participant engages in an activity, whether individually or as an employee,
consultant or otherwise, which the Committee determines to be in competition
with any significant aspect of the Company’s business.

 

The forfeiture provisions will continue to apply until all Supplemental Benefits
have been paid, unless and to the extent modified by a court of competent
jurisdiction.

 

  F.  

Payment of Benefits.

 

A participant’s Supplemental Benefit will commence at the same time as the
participant begins to receive benefits under the PVP.

 

  1.  

Late Retirement

 

If a participant continues to work for the Company or its Affiliates or
Subsidiaries after the participant’s Age 70 1/2 Distribution Date, the
Supplemental Benefit will be paid in the form of a Single Life Annuity until the
participant’s Late Retirement Date.

 

  2.  

Retirement

 

The provisions of this Section 3.F.2. shall apply upon the Participant’s
Retirement Date. The Supplemental Benefit will be paid in the form of a Single
Life Annuity unless the participant, with the consent of the Committee (which
may be given or withheld for any reason), elects otherwise. The participant may,
in accordance with the provisions of the PVP, elect either a Surviving Spouse
Option (provided that the joint annuitant must be the participant’s spouse) or a
Life and Ten Year Certain Option. Before the Participant’s Retirement Date, the
participant may also change any election previously made. The participant’s form
of benefit payment need not match any election the participant has made under
the PVP. If the present value of the Supplemental Benefit at the date benefits
are to commence is $10,000 or less, determined

 

- 5 -



--------------------------------------------------------------------------------

according to the rules governing involuntary cash outs under the PVP, then the
benefit will be paid in the form of a lump sum payment.

 

If the participant receives his or her benefit as a Surviving Spouse Option and
survives his or her spouse, the participant’s monthly payment will increase,
commencing at the spouse’s death, to equal the monthly payment the participant
would have received had he or she elected a Single Life Annuity.

 

- 6 -



--------------------------------------------------------------------------------

  G.  

Death Benefits.

 

If a participant dies before benefits commence under the Plan, a death benefit
based upon the participant’s accrued Supplemental Benefit at the time of death
will be payable to his or her surviving spouse in accordance with the provisions
of the PVP. No death benefit will be payable to a non-spouse.

 

If the present value of the death benefit at the participant’s death is $10,000
or less, determined according to the rules governing involuntary cash outs under
the PVP, then the benefit will be paid in the form of a lump sum payment.

 

If the surviving spouse dies while receiving benefit payments, no further
payments will be made to his or her estate or beneficiaries. If the participant
dies after his or her benefits commence, benefits will be paid in accordance
with the participant’s election as to the form of benefit.

 

  H.  

Transfers.

 

Effective January 1, 1999, certain participants in certain of the qualified
plans sponsored by the Company and its Affiliates or Subsidiaries were
transferred from those qualified plans to the PVP. In addition, effective July
1, 1999, certain participants in the Boeing North American Retirement Plan were
transferred from that plan to the PVP. In conjunction with the transfer to the
PVP, those participants were also transferred from various non-qualified plans
in which they participated into this Plan. As of October 5, 2000, certain
participants in The Times Mirror Pension Plan became participants in the PVP.

 

The following provisions are intended to insure that no benefits were lost as a
result of transfers into this Plan or otherwise. These provisions are not
intended to result in any duplication of benefits by awarding additional
benefits for any period of service with the Company for which the participant is
otherwise entitled to benefits under another non-qualified plan.

 

  1.  

Final Average Pay

 

For Heritage Boeing and Heritage MDC Participants, Final Average Pay will equal
the greater of (1) Final Average Pay as defined in Section 2, or (2) the
following amount as calculated solely for the period ending January 1, 1999:

 

  (a)  

For Heritage Boeing Participants, the portion of Final Average Monthly Total
Earnings as defined in the Supplemental Retirement Plan for Executives of The
Boeing Company, determined by reference to Final Average Monthly Earnings as
defined in The Boeing Company Employee Retirement Plan, multiplied by twelve;

 

  (b)  

For Heritage MDC Participants, the portion of Average Monthly Salary as defined
in the Employee Retirement Income Plan of McDonnell Douglas Corporation,
Salaried Plan determined without inclusion of any payments of incentive

 

- 7 -



--------------------------------------------------------------------------------

 

compensation awards and without regard to any compensation limits under the
Code, multiplied by twelve.

 

  2.  

Final Average Incentive Pay

 

For Heritage Boeing and Heritage MDC Participants, Final Average Incentive Pay
will equal the greater of (1) Final Average Incentive Pay as defined in Section
2, or (2) the following amount as calculated solely for the period ending
January 1, 1999:

 

  (a)  

For Heritage Boeing Participants, the portion of Final Average Monthly Total
Earnings as defined in the Supplemental Retirement Plan for Executives of The
Boeing Company, determined by reference to awards under the Incentive
Compensation Plan, multiplied by twelve;

 

  (b)  

For Heritage MDC Participants, the portion of Average Monthly Salary as defined
in the Employee Retirement Income Plan of McDonnell Douglas Corporation,
Salaried Plan determined by reference to incentive compensation awards of such
participants, multiplied by twelve.

 

For Heritage Boeing Participants retiring during February or March 1999, this
section will be applicable through such participant’s Retirement Date, so that
the Final Average Incentive Pay calculated under (a) above will include awards
made in 1999 under the Incentive Compensation Plan.

 

  3.  

Frozen Benefit

 

For a Heritage Boeing Participant, the Frozen Benefit will be the participant’s
benefits under the Supplemental Retirement Plan for Executives of The Boeing
Company determined as of January 1, 1999, adjusted according to the provisions
of the PVP for commencement of benefits on the participant’s Retirement Date and
for payment in the form of a Single Life Annuity.

 

For a participant on the E-series payroll as of July 1, 1999 who was eligible to
retire from the Boeing North American Retirement Plan as of June 30, 1999, that
participant’s Frozen Benefit as of June 30, 1999 will equal the Target Benefit
(as defined in Section 3.B.) as of June 30, 1999 plus the participant’s benefit
under the Boeing North American Retirement Plan and Boeing North American
non-qualified plans as of June 30, 1999, all adjusted according to the
provisions of the PVP for commencement of benefits on June 30, 1999 and for
payment in the form of a Single Life Annuity.

 

  4.  

Target Benefit

 

For Heritage BNA Participants, the Target Benefit shall be reduced by any
benefit received under Section 4.B. as a restoration benefit for the failure to
include deferred bonus payments as compensation under the Boeing North America
Retirement Plan, adjusted to reflect payment at the participant’s Retirement
Date as a Single Life Annuity according to the provisions of the PVP.

 

- 8 -



--------------------------------------------------------------------------------

  5.  

Times Mirror Indexing Benefit

 

As the result of the Company’s acquisition of Jeppesen Sanderson, Inc., its two
subsidiaries (Jeppesen DataPlan, Inc. and Nobeltec Corporation), and Airspace
Safety Analysis Corporation (“ASAC”), certain participants in the PVP were
provided a Jeppesen/ASAC Indexing Benefit, but no Benefit Service was provided
for Periods of Service prior to October 5, 2000. Notwithstanding Section 3.B.,
the calculation of the Offset Benefit under this Plan shall not include the
Jeppesen/ASAC Indexing Benefit.

 

- 9 -



--------------------------------------------------------------------------------

SECTION 4. THE RESTORATION AND EXCESS BENEFITS.

 

  A.  

Eligibility.

 

An Employee will be eligible for a Restoration and Excess Benefit if the
Employee is entitled to a benefit from the PVP and such benefit is limited by
Code Sections 415 and/or 401(a)(17).

 

  B.  

Amount of Restoration and Excess Benefits.

 

A participant’s Restoration and Excess Benefit is equal to the participant’s
benefits under the PVP determined without regard to the limitations under Code
Sections 415 and 401(a)(17), reduced (but not below zero) by any benefit payable
to or on account of the participant under the PVP.

 

For Heritage BNA Participants, the Restoration and Excess Benefit shall also
include any benefit accrued as of June 30, 1999 under the Unfunded Supplemental
Deferred Compensation Plan for Employees who are Participating in the Rockwell
International Deferred Compensation Plan due to the failure to include deferred
bonuses as compensation under the Boeing North American Retirement Plan, indexed
after June 30, 1999 for increases in compensation in accordance with the
provisions governing the participant’s Heritage Benefit under the PVP.

 

The Restoration and Excess Benefit is not intended to duplicate any similarly
determined benefit under any other non-qualified plan.

 

  C.  

Adjustments for Retirement Dates other than the Normal Retirement Date.

 

The Restoration and Excess Benefit will be adjusted for a participant’s
Retirement Date that is not his or her Normal Retirement Date according to the
same rules governing such adjustments under the PVP.

 

  D.  

Vesting and Forfeiture.

 

The Restoration and Excess Benefit will vest and be forfeited according to the
same rules governing vesting and forfeitures under the PVP, provided that the
provisions of Section 3.E. governing forfeiture of the Supplemental Benefit due
to commission of a felony against or competition with the Company, will also be
applicable to the Restoration and Excess Benefit.

 

  E.  

Payment of Benefit.

 

The Restoration and Excess Benefit will be paid at the same time and in the same
form that the participant has elected under the PVP, unless the Committee, in
its sole discretion, elects another form of payment provided under the PVP. If
the participant is paid his or her benefit under the PVP as an involuntary
cashout under the provisions of the PVP, the participant will receive the
Restoration and Excess Benefit in the form of a lump sum payment.

 

- 10 -



--------------------------------------------------------------------------------

  F.  

Death Benefit.

 

Death benefits based upon the participant’s accrued Restoration and Excess
Benefit at the time of his or her death will be payable in the manner and under
the rules provided in the PVP.

 

SECTION 5. NONASSIGNABILITY.

 

Except as otherwise provided herein, the Supplemental Benefit and the
Restoration and Excess Benefit shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, charge, execution,
attachment, garnishment or any other legal process. Any attempt to take any such
action shall be void and shall authorize the Committee, in its sole and absolute
discretion, to forfeit all further right and interest in any benefit under this
Plan. The Committee may, however, recognize domestic relations orders, subject
to the same rules and procedures governing qualified domestic relations orders
under the PVP, and provided that any benefits transferred due to such domestic
relations order shall reduce any benefits to which the participant would
otherwise be entitled under this Plan. In addition, the Supplemental Benefit
and/or the Restoration and Excess Benefit may be reduced by the amount of any
tax obligation paid by the Company, its Affiliates or Subsidiaries on behalf of
a participant or surviving spouse if the participant or surviving spouse fails
to reimburse the Company or an Affiliate or Subsidiary for such obligation.

 

SECTION 6. FUNDING.

 

The Plan shall be unfunded, and all benefits provided under the Plan will be
paid only from the general assets of the Company. The Plan constitutes a mere
promise by the Company to make future benefit payments pursuant to the terms of
the Plan. No participant or beneficiary will have any rights to any Plan
benefits except as a general, unsecured creditor of the Company.

 

SECTION 7. ADMINISTRATION.

 

The Plan shall be administered by the Committee. The Committee shall make such
rules, interpretations, determinations of fact and computations as it may, in
its sole and absolute discretion, deem appropriate. Any decision of the
Committee with respect to the Plan, including (without limitation) any
calculation of a benefit, shall be conclusive and binding on all persons.

 

SECTION 8. AMENDMENT AND TERMINATION.

 

The Board of Directors of The Boeing Company shall have the authority to amend
or terminate the Plan at any time. The Board of Directors of The Boeing Company
may delegate the authority to amend the Plan at any time, in its sole
discretion. Such amendment or termination shall not adversely affect or impair
the benefit entitlements in course of payment to retired employees and surviving
spouses, the contingent rights to the continuance of benefit payments of the
spouses of retired employees named as joint annuitants, or the accrued benefit
as defined in this Section of all eligible employees then in the employ of the
Company.

 

- 11 -



--------------------------------------------------------------------------------

For the purpose of this section, an accrued benefit will be determined for each
eligible employee in accordance with the provisions of Sections 3 and 4 but
based on Benefit Service, Total Average Compensation, Compensation and the
accrued benefit provided by the PVP, all determined as of the effective date of
the amendment or termination. Payment of benefits based on such an accrued
benefit will be made in accordance with the terms of this Plan to the employee
if he or she retires under the PVP, or to his or her surviving spouse if he or
she dies while in the employ of the Company and leaves a spouse eligible for a
pre-retirement survivor’s annuity under the PVP.

 

SECTION 9. DISTINCT STATUS OF PLANS.

 

For purposes of Title I of the Employee Retirement Income Security Act of 1974,
as amended, the Plan shall consist of the following three distinct employee
benefit plans: (1) a plan granting the Supplemental Benefit; (2) a plan granting
the portion of the Restoration and Excess Benefit determined by disregarding the
limitations imposed by Section 415 of the Code; and (3) a plan granting the
portion of the Restoration and Excess Benefit determined by disregarding the
limitations imposed by Section 401(a)(17) of the Code.

 

SECTION 10. EMPLOYMENT RIGHTS.

 

Nothing in the Plan shall be deemed to give any person any right to remain in
the employ of the Company or affect any right of the Company to terminate a
person’s employment with or without cause.

 

SECTION 11. CLAIMS PROCEDURE.

 

The procedures for making claims for benefits under the Plan and for having the
denial of a benefits claim reviewed shall be the same as those procedures set
forth in the PVP.

 

- 12 -